
	
		II
		109th CONGRESS
		2d Session
		S. 3647
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2006
			Mr. Dorgan (for himself,
			 Mr. Bingaman, Ms. Stabenow, Mr.
			 Lautenberg, Mr. Johnson,
			 Ms. Mikulski, Mrs. Clinton, Mr.
			 Menendez, and Mr. Akaka)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to waive
		  the monthly beneficiary premium under a prescription drug plan or an MA–PD plan
		  during months in which an individual enrolled in such a plan has a gap in
		  prescription drug coverage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prescription for Fairness Act of
			 2006.
		2.Waiver of
			 monthly beneficiary premium during coverage gap
			(a)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
				
					(7)Waiver of
				monthly beneficiary premium during coverage gap
						(A)In
				generalDuring the period beginning on the date of enactment of
				the Prescription for Fairness Act of
				2006 and ending on September 30, 2008, in the case of an
				individual enrolled in a prescription drug plan or an MA–PD plan which does not
				provide any coverage of benefits after the individual has reached the initial
				coverage limit under paragraph (3) of section 1860D–2(b) and before the
				individual has reached the annual out-of-pocket threshold specified in
				paragraph (4)(B) of such section, the following rules shall apply:
							(i)The individual is
				not responsible for payment of the monthly beneficiary premium (as computed
				under paragraph (2) and adjusted under paragraph (1)) under such a plan for any
				month during which such coverage is not provided.
							(ii)The Secretary
				shall provide for payment of such monthly beneficiary premium under such a plan
				on behalf of such an individual for any month described in clause (i). Such
				payment shall be made from the Medicare Prescription Drug Account.
							(B)Refund of
				premiums paidIn the case of such an individual who pays the
				monthly beneficiary premium under such a plan for a month during which such
				coverage is not provided, the Secretary shall refund an amount equal to the
				premium paid. Such refund shall be made from such
				Account.
						.
			(b)Conforming
			 amendmentsSection 1854(b)(1) of the Social Security Act (42
			 U.S.C. 1395w–24(b)(1)) is amended—
				(1)in subparagraph
			 (A), by inserting and, if applicable, the waiver under subparagraph
			 (D) after subparagraph (C); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Waiver of MA
				monthly prescription drug beneficiary premiumDuring the period
				beginning on the date of enactment of the Prescription for Fairness Act of 2006 and
				ending on September 30, 2008, the provisions of section 1860D–13(a)(7) shall
				apply to the MA monthly prescription drug beneficiary premium in the same
				manner as they apply to the monthly beneficiary premium under such
				section.
						.
				3.Reduction of
			 medicare advantage regional plan stabilization Fund amount
			(a)In
			 generalSection 1858(e)(2) of the Social Security Act (42 U.S.C. 1395w–27a(e)(2))
			 is amended—
				(1)in subparagraph
			 (A)(i), by striking There shall and inserting Subject to
			 subparagraph (E), there shall; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Reduction in
				initial funding to offset cost of waiver of prescription drug
				premiumThe Secretary shall reduce the amount available under
				subparagraph (A)(i) by an amount equal to the Secretary’s estimate of the
				increased expenditures from the Medicare Prescription Drug Account by reason of
				the amendments made by section 2 of the Prescription for Fairness Act of
				2006.
						.
				(b)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the enactment of section 221(c) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2181).
			
